TAFT, J.
The plaintiff insists upon four questions :
I. That he was denied a trial by jury. To entitle a party in a civil cause to a trial by jury he must set it for trial, under county court rule No. 22. Failing this, the cause is for trial by court, if the adverse party so sets it for trial. Jones v. Spear, 21 Vt. 426. The cause was set for trial by the court, by the defendant, and he was entitled to such trial.
II. One of the assistant judges who sat in the trial below was a member of the court which tried a case in trespass, concerning the property in question in this suit, and objection was made to his sitting in the trial below in the case at bar. There is no rule nor principle that disqualifies a judge of the court from sitting in different causes in which the same legal rules and questions of fact, or either of them» *399are presented for consideration. In many instances causes involving the same questions are tried by the same judges. Were it otherwise much delay would result. If the assistant judge was disqualified, it does not appear that the plaintiff was harmed by his participation in the trial for the other two judges could render the judgment in question, and we must infer they did rather than presume error.
III. The plaintiff offered in evidence the declarations of one Adams, a former owner of the land in question, made thirty years after his ownership had ceased. Such declarations are sometimes admissible and sometimes not. To-make them admissible they must be brought within the rules laid down in Wood v. Willard, 37 Vt. 377, and Powers v. Silsby, 41 Vt. 288. It does not appear that the declarations were within the rules referred to and therefore no error is shown by their rejection.
IV. The testimony of a surveyor was admitted under exception by the plaintiff. In running the line he began his survey two lots west of the land in controversy. The objection made was that so beginning was “going off into somebody else’s land and besides, the corners may have been changed.” Lot lines are often determined by the relative situation of adjoining lots. Without a knowledge of the circumstances and the facts relative to the lines and the adjoining lots, this court cannot say that the court erred.

Judgment affirmed.